Case 2:18-cv-08070-GW-JPR Document 42 Filed 04/30/19 Page 1 of 2 Page ID #:484


 1   VINCENT L. RAVINE (State Bar No. 206432)
     KYLE RAMBEAU (State Bar No. 278549)
 2   5120 Gloria Ave
 3   Encino, CA 91436
     Telephone: 818 776 0082
 4   Facsimile: 818 849 5108
 5   Attorney for Plaintiff & Counter-Defendant Fred Olen Ray

 6                     UNITED STATES DISTRICT COURT
                  FOR THE CENTRAL DISTRICT OF CALIFORNIA
 7

 8   FRED OLEN RAY, an individual                     Case No.: 18-CV-08070-GW (JPRx)

 9               Plaintiff,                           NOTICE OF TENTATIVE
10         v.                                         SETTLEMENT

11   VINEGAR SYNDROME LLC, a Limited
     Liability Company organized under the
12   State of Connecticut;
13   BPT FILM GROUP, LLC, a Limited
     Liability Company organized under the
14   State of Connecticut; FILMS AROUND
15
     THE WORLD, INC., a dissolved Delaware
     Corporation; PROGRAMMING
16   ASSOCIATES, INC., a dissolved Delaware
     Corporation; and DOES 1-10, inclusive
17

18               Defendants

19
20   BPT FILM GROUP, LLC dba VINEGAR
     SYNDROME; FILMS AROUND THE
21   WORLD, INC.; and PROGRAMMING
     ASSOCIATES, INC.
22
              Counter-Claimants
23   Vs.
24   FRED OLEN RAY, an individual
25
                Counter-Defendant
26

27
28
                                                  1
                                    NOTICE OF TENTATIVE SETTLEMENT
                                          18-CV-08070-GW (JPRx)
Case 2:18-cv-08070-GW-JPR Document 42 Filed 04/30/19 Page 2 of 2 Page ID #:485


 1         Plaintiff/Counter-Defendant Fred Olen Ray (“Plaintiff”) and
 2   Defendants/Counter-Claimants BPT Film Group, LLC, Vinegar Syndrome LLC,
 3   Films Around The World, Inc. and Programming Associates, Inc. (collectively
 4   “Defendants”) took part in a mandatory settlement conference hearing in front of
 5   Hon. Jean Rosenbluth on April 29, 2019 (the “MSC”).
 6         At the MSC, Plaintiff and Defendants reached a tentative settlement of the
 7   above referenced case. The parties have agreed to terms of a settlement agreement
 8   and have agreed to finalize a settlement agreement promptly. Once the terms of the
 9   settlement agreement have been satisfied, Plaintiff and Defendants will file their
10   respective dismissals with prejudice with the Court within 30 days of the date hereof.
11

12

13   Dated: April 30, 2019           Law Offices of Vince Ravine, P.C.
14

15
                                     By: /s/ Vince Ravine
16                                       Vince Ravine
17                                       Attorney for Plaintiff/Counter-Defendant Fred
                                         Olen Ray
18

19
20

21

22

23

24

25

26

27
28

                                                 2
                                   NOTICE OF TENTATIVE SETTLEMENT
                                         18-CV-08070-GW (JPRx)
